                  Case:
ILND 450 (Rev. 10/13)     1:19-cv-07790
                      Judgment in a Civil Action   Document #: 9 Filed: 12/06/19 Page 1 of 1 PageID #:25

                                       IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE
                                          NORTHERN DISTRICT OF ILLINOIS

William Favre Slater,,

Plaintiff(s),
                                                                   Case No. 19 C 7790
v.                                                                 Judge Edmond E. Chang

Soren P. Spicknall, et al.,

Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                   in favor of plaintiff(s)
                   and against defendant(s)
                   in the amount of $       ,

                             which         includes       pre–judgment interest.
                                           does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                   in favor of defendant(s)
                   and against plaintiff(s)
.
         Defendant(s) shall recover costs from plaintiff(s).


                   other: Case dismissed without prejudice for lack of subject matter jurisdiction.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge       on a motion



Date: 12/6/2019                                                Thomas G. Bruton, Clerk of Court

                                                               /s/ Michael Wing, Deputy Clerk
